Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Greg Jacobson, Appellant                              Appeal from the County Court at Law No.
                                                      1 of Travis County, Texas (Tr. Ct. No. C-1-
No. 06-19-00011-CV         v.                         CV-18-004591). Memorandum Opinion
                                                      delivered by Chief Justice Morriss, Justice
Arnaud Prodel and Laurence Michelle                   Burgess and Justice Stevens participating.
Prodel, Appellees



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Greg Jacobson, pay all costs of this appeal.




                                                       RENDERED AUGUST 8, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk